  Case 19-22138        Doc 45    Filed 03/26/21 Entered 03/26/21 11:59:36             Desc Main
                                   Document     Page 1 of 3



                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In the Bankruptcy Matter of:
                                                        Bankruptcy No. 19-22138
 Timothy J. Weatherby                                   Judge Donald R. Cassling
 Soraya C. Weatherby                                    Chapter: 13
 aka Soraya C Falquez
                          Debtors

    CREDITOR’S DECLARATION OF DEBTOR’S REQUEST FOR TEMPORARY
           FORBEARANCE DUE TO THE COVID-19 EMERGENCY

       Now comes Creditor Lakeview Loan Servicing, LLC (“Creditor”), by and through

undersigned counsel, and hereby submits this Declaration to the Court as notice that due to a

recent financial hardship resulting directly or indirectly from the COVID-19 emergency, the

Debtor has requested – and Creditor has provided – a temporary suspension of mortgage

payments.

       The Debtor recently contacted Creditor requesting a forbearance period of 3 months

which allows Debtor to elect to not tender mortgage payments to Creditor that would come due

on the mortgage starting April 1, 2021 through June 1, 2021. During this forbearance period, all

terms and provisions of the mortgage note and security instrument, other than the payment

obligations, will remain in full force and effect unless otherwise adjusted by this court or through

a loan modification.

       Per the request, Debtor will resume Mortgage payments beginning July 1, 2021, and will

be required to cure the delinquency created by the forbearance period. During the forbearance

period and up to and including the time when that period ends, Creditor will work with the

Debtor, the Debtor’s attorney (if applicable) and the bankruptcy trustee on how to address the

suspended payments in the long-term, including obtaining any necessary court consent and

approval. This Declaration does not constitute an amendment or modification to the Debtor’s
  Case 19-22138       Doc 45     Filed 03/26/21 Entered 03/26/21 11:59:36             Desc Main
                                   Document     Page 2 of 3



plan of reorganization, and does not relieve the Debtor of the responsibility to amend or modify

the plan or reorganization to reflect the forbearance agreement, if required.

       If Debtor fails to make arrangements to fully cure the forbearance arrears, Creditor

reserves it rights to seek relief from the automatic stay upon expiration of the forbearance period.

Creditor may continue to file notices in compliance with Fed. Rule Bankr. P. 3002.1.


                                              /s/ Josephine J. Miceli
                                              Josephine J. Miceli, ARDC #6243494
                                              Attorney for Lakeview Loan Servicing, LLC

Josephine J. Miceli
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711

                               NOTICE:
 THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY INFORMATION
               OBTAINED WILL BE USED FOR THAT PURPOSE
  Case 19-22138      Doc 45     Filed 03/26/21 Entered 03/26/21 11:59:36           Desc Main
                                  Document     Page 3 of 3



                 IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In the Bankruptcy Matter of:
                                                       Bankruptcy No. 19-22138
 Timothy J. Weatherby                                  Judge Donald R. Cassling
 Soraya C. Weatherby                                   Chapter: 13
 aka Soraya C Falquez
                          Debtors

                                CERTIFICATE OF MAILING

TO:    Timothy J. Weatherby, 8844 S. 55th Court, Oak Lawn, IL 60453
       Soraya C. Weatherby aka Soraya C Falquez, 8844 S. 55th Court, Oak Lawn, IL 60453
       Tom Vaughn, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603
       David M. Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL
       60090
       Patrick S Layng, Office of the U.S. Trustee, Region 11, 219 S Dearborn St, Room 873,
       Chicago, IL 60604

I, Josephine J. Miceli, an attorney certify that I served the attached notice of forbearance
extension by mailing a copy to the Debtors at the address listed above by depositing the same in
the U.S. mail, first class, postage prepaid at 633 W. Wisconsin Avenue, Suite 408, Milwaukee,
WI 53203 on or before 5:00 p.m. on March 26, 2021. The remaining parties were served by the
CM/ECF electronic noticing system.

                                             /s/ Josephine J. Miceli
                                             Josephine J. Miceli, ARDC #6243494
                                             Attorney for Lakeview Loan Servicing, LLC

Josephine J. Miceli
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711

                               NOTICE:
 THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY INFORMATION
               OBTAINED WILL BE USED FOR THAT PURPOSE
